FILED
                           NOT FOR PUBLICATION                                 AUG 20 2012

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


ELIJAH CLAY,                                     No. 07-55377

              Petitioner - Appellee,             D.C. No. CV-04-08663-VAP
                                                 Central District of California,
  v.                                             Los Angeles

A. P. KANE,
                                                 ORDER
              Respondent - Appellant.


                On Remand from the United States Supreme Court


Before: PREGERSON and WARDLAW, Circuit Judges, and LEIGHTON, District
Judge.*

       In light of the Supreme Court’s opinion in Swarthout v. Cooke, 131 S.Ct.

859 (2011), this case is remanded to the district court for further proceedings

consistent with that opinion.




       *
            The Honorable Ronald B. Leighton, United States District Judge for
the Western District of Washington, sitting by designation.